DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of group II, claims 47-50, 76-77, 79-81, and 111-121 in the reply filed on 5/5/21 is acknowledged.
Claims 1, 47-50, 68, 76-77, 79-81, and 111-121 are currently pending. 
Claims 1 and 68 are withdrawn as directed to non-elected inventions. 
Claims 47-50, 76-77, 79-81, and 111-121 are elected and examined on the merits. 
Claim Objections
Claims 47, 118 and 121 objected to because of the following informalities. Appropriate correction is required.
Claim 47 contains an abbreviation of peripheral blood mononuclear cells (PBMC). The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term. 
Claim 118 contains an abbreviation of chimeric antigen receptor (CAR). The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term. 
Claim 121 contains an abbreviation of programmed cell death protein 1 (PD-1). The first time an abbreviated term appears in the claims it should be contained in parentheses preceded by the full term. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 118 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 118 contains the limitation “wherein the CD8+ T cells are CAR+CD8+ T cells”. As per the ordinary and customary meaning and applicant’s specification a chimeric antigen receptor (CAR) T cell is understood to refer to T cells which have been genetically engineered to produce an artificial T-cell receptor. It is unclear what significance “CAR+” is intending to convey, as it this does not clearly specify which antigen is antigen the T cell has been genetically engineered to produce (is the limitation indicating that any artificially included antigen is sufficient, or just CD8?). For examination purposes, the claim is interpreted as “wherein the CD8+ T cells are CD8 CAR

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 47-50, 76, 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al (Defining the role of the novel CD4+CD26high T cell subset in adoptive cancer immunotherapy (VAC11P.1001). The Journal of Immunology, Vol. 192, 1 Supplement 205.2 (2014), pages 1-2., cited on IDS dated 11/4/20, hereinafter Bailey) in view of Bengsch et al (Human TH17 cells express high levels of enzymatically active dipeptidylpeptidase IV (CD26). The Journal of Immunology, Vol. 188 (2012) pages 5438-5447., cited on IDS dated 11/4/20, hereinafter Bengsch). 
Bailey discloses methods of treating melanoma using CD26high T cells (Abstract). Bailey explains that  IL-17 producing CD4+ T cells (Th17 cells) are highly useful in treating melanoma, but use of the polarizing cytokines required to generate Th17 is not yet approved for clinical use (Abstract). However, Th17 cells may be identified through high expression of CD26 (Abstract). Bailey discloses isolating and enriching CD26high T cells from peripheral blood (Abstract). The cells are then administered 
Bailey does not disclose that at least 10% to 75% of the T cells administered are CD26high T cells. Bailey also does not disclose that the cells are obtained through sorting, such as magnetic- or fluorescence-activated cell sorting (MACS and FACS, respectively). 
Bengsch examines the role of CD26 in isolating Th17 cells (Abstract). Bengsch explains that CD26 expression may be advantageously utilized for phenotypic analysis of Th17 cells (Abstract, Discussion). Bengsch discloses obtaining peripheral blood and sorting via for CD26, CD8, and CD4 (Flow cytometry). The sorted cells are then cultured under type 17 skewing conditions for two weeks (Flow cytometry). Bengsch explains that CD26 expression is highest on CD4+ cells producing type 17 cytokines, i.e., Th17 cells (Abstract, Th17, Th1, Th2 and regulatory T cells differ in CD26 expression, Fig. 2). Most Th17 cells isolated from both peripheral blood and peripheral tissues also express CD26 (High CD26 expression of IL-17-producing CD4+ T cells). Thus, Bengsch concludes that sorting for CD26high cells, may be useful for identifying Th17 cells (Discussion).  
As both Bailey and Bengsch are directed to methods using CD26high T cells, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to utilize the method of Bengsch in Bailey to obtain a highly purified subset of CD26high T cells. 
The combination does not disclose that the cells may be autologous. However, cells may only be obtained from xenogeneic, allogenic, or autologous sources. Therefore, it would be obvious to one of ordinary skill in the art to try using autologous CD26high T cells as a one of a finite number of identified, predictable cell sources, with a reasonable expectation that the autologous CD26high T cells could be used to treat melanoma. 
Claims 77, and 111-121 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey and Bengsch as applied to claims 47-50, 76, 79-81 above, and in view of Golubovskaya et al . 
The combination does not disclose that the CD26high T cells are genetically engineered, or that the CD26high T cells may be administered in conjunction with other therapies. 
Golubovskaya examines the differences in CD4+ T cells subsets for chimeric antigen receptor (CAR) T cell immunotherapy applications (Abstract). Golubovskaya explains that CAR-T therapy is effective against hematological malignancies and solid cancers (Introduction). 
Before treatment with CAR-T therapies, patients are preferably subjected to lymphodepletion using flurarabine and/or cyclophosphamide (Section 8). Golubovskaya further suggests that blocking immune checkpoints, such as programmed cell death protein 1, with antibodies or small molecules may increase the efficacy of CAR-T immunotherapy (Section 8, Fig. 6). Additionally, combining subsets of CD8+ CAR-T cells and CD4+ CAR-T cells results in a synergistic anti-tumor effect in vivo (Introduction). Golubovskaya discloses that additional markers, such as CD26, should be analyzed for selection of different T cell subsets, for more effective, personalized therapies (Section 9). 
As each of the references are directed to Th17 cells and uses thereof, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to combine the references for easy identification and isolation of Th17, CD26high cells and subsequent effective anti-cancer therapy. 
Golubovskaya does explicitly disclose that the cells may be used for treating certain types of cancers. However, Golubovskaya explains that that that CAR-T therapy is effective against hematological malignancies and solid cancers (Introduction). Thus, there is a suggestion present in Golubovskaya that CAR-T cells could be used to treat a variety of different cancer types. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KARA D JOHNSON/Primary Examiner, Art Unit 1632